Opinion issued March 24, 2020




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                        ————————————
                          NO. 01-19-00556-CV
                        ———————————
EARL DIETRICH, IAN KNIGHT, J.J. LEAL, SHANNON MCLEOD, AND
          FRONTIER MWD SYSTEMS, LLC, Appellants
                                   V.
WEATHERFORD INTERNATIONAL, LLC AND WEATHERFORD, U.S.,
                   L.P., Appellees



                  On Appeal from the 61st District Court
                          Harris County, Texas
                    Trial Court Case No. 2019-25169



                      MEMORANDUM OPINION
      The parties, representing that all issues have been settled and that they agree

the appeal should be dismissed, have filed a joint motion to dismiss the appeal. No

opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we reinstate the appeal, grant the motion, and dismiss the appeal.

See TEX. R. APP. P. 42.1(a); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Hightower.




                                         2